DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-18 are objected to because of the following informalities:  Claim 16-18 recites “A depositing accepting apparatus”.  Since the feature is a second or subsequent recitation of “A depositing accepting apparatus” of claim 15, corrections should be made to --The .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewington et al. (US Publication 2001/0021331; IDS dated 03/18/2019 US Patent Application Cite No. 1; hereinafter Brewington).
With regards to claim 15, Brewington discloses a deposit accepting apparatus (FIG. 1) configured to receive a document (14, [0019]) comprising: 
a printer (17) having a printing direction; 
(53) configured to support the printer and configured to move between a first position and a second position ([0025]; FIG. 1), wherein a printing direction of the second position (see dotted lines 24 in FIG. 1) is between 45 degrees and 120 degrees different than a printing direction of the first position (FIG. 1, claim 7), wherein the printer is configured to print on a first side of the document in the first position and a second side of the document in the second position ([0027]).
With regards to claim 19, Brewington discloses a method of operating a printer in an ATM (the claimed preamble “an ATM” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble “an ATM” is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999)) comprising: 
printing on a front side of a document when the printer is in a first position ([0028-0029]); moving the printer to a second position ([0030-0031]); printing on a back side of the document when the printer is in the second position ([0031]), wherein the first position is different than the second position (FIG. 1).
With regards to claim 20, Brewington discloses the method of claim 19 wherein the moving further comprises: rotating the printer about an axis (at 54) from the first position to the second position (FIG. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brewington et al. (US Publication 2001/0021331; IDS dated 03/18/2019 US Patent Application Cite No. 1; hereinafter Brewington) in view of Oishi et al. (US Publication 2006/0225986; hereinafter Oishi).
Regarding claims 1-14 and 19-20, the claimed preamble “an automatic transaction machine (ATM)” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  Therefore, the preamble “an automatic transaction machine (ATM)” is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02 and Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999).
With regards to claim 1, Brewington teaches an automatic transaction machine (ATM) configured to print on both sides of a document having a first side and a second side comprising: 
a printer (including 17) configured to rotate about a printer axis allowing the printer to move between a first position (see position of 17 in FIG. 1) and a second position (at 24 of FIG. 1) that is different than the first position ([0019]); 
a transport (42) configured to transport a document adjacent the printer, wherein while in the first position the printer is configured to print on a first side of the document as the document passes the printer on the transport ([0021]; FIG. 1).
Brewington teaches an area to receive a document and feed out the document (including 44 and 46, [0028-0031]; FIG. 1).  However, Brewington is silent regarding a document spool (including 44, 46, 48) with a spool axis (axis of each of 44, 46, 48) configured to receive the document from the transport and at least partially rotate the document so the first side of the document is facing toward the spool axis ([0028-0031]; FIG. 1), wherein the printer is configured (at 24 of FIG. 1) to print on the second side of the document that is facing outward away from the spool axis (when 17 is located at the position outlined by dotted lines 24, the second side of the document is facing outward from the axis of 44, 46, 48).
Oishi teaches a document spool (including 10) with a spool axis (11) configured to receive the document from the transport and at least partially rotate the document so the first side of the document is facing toward the spool axis ([0045-0049]; FIG. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one type of document transport (i.e. receiving and feeding out document) as taught by Brewington (44, 46) with another known type of document transport (including 3, 4, 10-12; FIG. 1-3) as taught by Oishi (replacing 44, 46 and the path of Brewington with 3, 4, 10-12 of Oishi) with reasonable expectation of receiving the document and feeding out the document as originally intended.  Thus, the combination of Brewington and Oishi would teach wherein the printer (including 17; Brewington) is configured to rotate to the second position (at 24 of FIG. 1; Brewington) to print on the second side of the document that is facing outward away from the spool axis (11 of Oishi).
With regards to claim 2, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the document spool is configured to rotate the document between 180 and 360 degrees after receiving the document from the transport and before the printer prints on the second side of the document (FIG. 1 shows the document is rotated at least 180 degrees from path along guides 19 to 28).
With regards to claim 3, Brewington, as combined with Oishi, teaches (citations to Oishi unless specified otherwise) the ATM of claim 1 wherein the document spool is generally cylindrical in shape and further comprises: a tape (12) that that ATM is configured to place over the document to hold the document to the spool ([0049]).
With regards to claim 4, Brewington, as combined with Oishi, teaches (citations to Oishi unless specified otherwise) the ATM of claim 3 wherein a plurality of layers of tape (T from 12) are configured to be wound onto the document spool (10) to hold a plurality of documents on the document spool ([0049]; FIG. 1-3).
With regards to claim 5, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the first position is generally horizontal (see 17 of FIG. 1, the printer 17 is lined to face the horizontal path) and the second position is generally vertical (see 17 located at dotted lines 24 of FIG. 1, the printer 17 is lined to face the vertical path).
With regards to claim 6, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the printer is an ink-jet printer ([0024]). 
With regards to claim 7, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 further comprising: a stationary scrapper (76; [0026]) configured to wipe ink from the printer when the printer moves between the first position (solid line of 17) and the second position (dotted line 24; FIG. 1).
With regards to claim 8, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the printer further comprises: an ink cartridge re-movably attached to the printer (it is noted that any components within the apparatus of Brewington is removable).
With regards to claim 9, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 8 further comprising: a stationary (76; [0026]) configured to wipe ink from an ink-jet nozzle in the ink cartridge when the printer moves between the first position (solid line of 17) and the second position (dotted line 24; FIG. 1).
With regards to claim 10, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 further comprising: a sensor (80) configured to detect when an edge of a document is approaching the printer ([0023]).
With regards to claim 11, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 further comprising: an electric motor (56) configured to move the printer between the first position and the second position ([0025]).
With regards to claim 12, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the document is a banking check (14; [0014]) and the printer is configured to print information on the check associated with depositing the check ([0031]).
With regards to claim 13, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the transport is configured to transport the document vertically (see dashed line 29, [0019], FIG. 1).
With regards to claim 14, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) the ATM of claim 1 wherein the printer (17) rotates between 25 degrees and 120 degrees between the first position and the second position (see FIG. 1, claim 7).
With regards to claim 16, Brewington teaches 
Brewington teaches an area to receive a document and feed out the document (including 44 and 46, [0028-0031]; FIG. 1).  However, Brewington is silent regarding the deposit accepting apparatus further comprising: a document spool adapted to receive the document, wherein the printer is configured to print on the document when the document is held by the spool, and wherein the printer is configured to print on the document in the first position when the document is not on the spool.
(including 10) a document spool adapted to receive the document ([0045-0049]; FIG. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one type of document transport (i.e. receiving and feeding out document) as taught by Brewington (44, 46) with another known type of document transport (including 3, 4, 10-12; FIG. 1-3) as taught by Oishi (replacing 44, 46 and the path of Brewington with 3, 4, 10-12 of Oishi) with reasonable expectation of receiving the document and feeding out the document as originally intended.  Thus, the combination of Brewington and Oishi would teach wherein the printer (including 17; Brewington) is configured to print on the document when the document is held by the spool (10 of Oishi; when the document is feed out for second side printing, the document is capable of being partially held on the spool while printing is performed on the second side with the printer 17 of Brewington), and wherein the printer is configured to print on the document in the first position when the document is not on the spool (see position of 17 in FIG. 1 of Brewington, the document undergoing printing has not been introduced into the replaced portion (of 44, 46) with the spool 10 of Oishi).
With regards to claim 17, Brewington, as combined with Oishi, teaches (citations to Oishi unless specified otherwise) the deposit accepting apparatus of claim 16 further comprising: an elongated tape (T of 12), and wherein the document is held onto the document spool by wrapping at least some of the elongated tape around the spool ([0049]).
With regards to claim 18, Brewington, as combined with Oishi, teaches (citations to Brewington unless specified otherwise) a deposit accepting apparatus of claim 15 further comprising: a fixed non-movable scrapper (76; [0026]) configured to scape ink from a print head of the printer when then printer moves between the first position (solid line of 17) and the second position (dotted line 24; FIG. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER E SIMMONS/Primary Examiner, Art Unit 2853